  Case 15-00908         Doc 34     Filed 10/17/18 Entered 10/17/18 09:17:40              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-00908
         SHARON B TAYLOR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/13/2015.

         2) The plan was confirmed on 04/13/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/28/2018.

         6) Number of months from filing to last payment: 43.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $41,900.00.

         10) Amount of unsecured claims discharged without payment: $104,389.92.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-00908        Doc 34       Filed 10/17/18 Entered 10/17/18 09:17:40                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $11,825.00
       Less amount refunded to debtor                            $123.54

NET RECEIPTS:                                                                                   $11,701.46


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,875.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $496.96
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,371.96

Attorney fees paid and disclosed by debtor:                  $125.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AMER GEN FIN                     Unsecured      6,626.00            NA              NA            0.00       0.00
AT&T                             Unsecured         417.86           NA              NA            0.00       0.00
AT&T                             Unsecured         165.00           NA              NA            0.00       0.00
CITGO OIL/CITIBANK               Unsecured         688.00           NA              NA            0.00       0.00
CITGO OIL/CITIBANK               Unsecured         688.00           NA              NA            0.00       0.00
CITIBANK USA                     Unsecured         123.89           NA              NA            0.00       0.00
CITIFINANCIAL                    Secured       13,846.00            NA              NA            0.00       0.00
CITIFINANCIAL                    Unsecured     13,846.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         400.00           NA              NA            0.00       0.00
HSBC BANK NEVADA                 Unsecured     16,283.00            NA              NA            0.00       0.00
HSBC BANK USA NA                 Secured              NA         220.05          220.05           0.00       0.00
HSBC BANK USA NA                 Secured       70,833.00     94,606.55        94,826.60           0.00       0.00
HSBC BANK USA NA                 Unsecured     25,121.84            NA              NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured         375.69        375.81          375.81          37.58       0.00
INTERNAL REVENUE SERVICE         Unsecured         248.51      3,754.96        3,754.96        375.50        0.00
INTERNAL REVENUE SERVICE         Priority           70.79      1,036.57        1,036.57      1,036.57        0.00
ISAC                             Unsecured     19,824.00     28,034.11        28,034.11      2,803.41        0.00
JPMORGAN CHASE BANK NA           Unsecured      4,310.00            NA         1,498.38        149.84        0.00
JPMORGAN CHASE BANK NA           Secured        2,086.14       3,584.52        2,086.14      2,086.14     177.84
SHELL OIL CITIBANK               Unsecured         632.00           NA              NA            0.00       0.00
SHELL OIL CITIBANK               Unsecured         632.00           NA              NA            0.00       0.00
SPRINGLEAF FINANCIAL SERVICES    Unsecured            NA       6,626.23        6,626.23        662.62        0.00
SPRINT NEXTEL                    Unsecured         770.79           NA              NA            0.00       0.00
TARGET                           Unsecured         521.00           NA              NA            0.00       0.00
WELLS FARGO AUTO FINANCE         Unsecured         633.00           NA              NA            0.00       0.00
WFFINANCIAL                      Unsecured         581.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-00908         Doc 34      Filed 10/17/18 Entered 10/17/18 09:17:40                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $94,826.60              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $2,086.14          $2,086.14           $177.84
       All Other Secured                                    $220.05              $0.00             $0.00
 TOTAL SECURED:                                          $97,132.79          $2,086.14           $177.84

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,036.57          $1,036.57              $0.00
 TOTAL PRIORITY:                                          $1,036.57          $1,036.57              $0.00

 GENERAL UNSECURED PAYMENTS:                             $40,289.49          $4,028.95              $0.00


Disbursements:

         Expenses of Administration                             $4,371.96
         Disbursements to Creditors                             $7,329.50

TOTAL DISBURSEMENTS :                                                                      $11,701.46


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/17/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
